COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Rowdy Girl Sanctuary, Inc., Renee King-Sonnen and Tommy
                           Sonnen v. Lisa Neasbitt, Timothy Bauder, Deborah Islas, Sujatha
                           Ramakrishna, Jackie Thipthorpe, Alissa Trevino and Does 1-10

Appellate case number:     01-17-00735-CV

Trial court case number: 2017-10080

Trial court:               295th District Court of Harris County

        On November 28, 2017, the Court received a joint motion to dismiss and remand the cause
to the trial court to effectuate the parties’ settlement. We granted the motion pursuant to Texas
Rule of Appellate Procedure 42.1(a)(2)(C) and abated the case to permit the trial court to effectuate
the parties’ agreement. We also ordered that within 45 days, the parties shall file a motion to
reinstate and dismiss the appeal, a motion to reinstate and proceed with the appeal, or a report
advising the Court of the status of the proceedings. We further stated that if we did not receive a
response as directed, the case would be reinstated. To date, we have not received a response as
directed. Accordingly, we reinstate the appeal.
       It is so ORDERED.

Judge’s signature: /s/ Sherry Radack
                    Acting individually       Acting for the Court


Date: August 7, 2018